UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7433



ROBERT LLOYD,

                                              Plaintiff - Appellant,

          versus

EARNEST SMITH, Disciplinary Hearing Officer;
KENNETH HARRIS, Director, Classification
Committee; DONALD ASKREW, Sergeant; OFFICER
JENKINS; LIEUTENANT DAVIS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-95-114-CT-BR-5)


Submitted:   April 15, 1996                 Decided:   April 23, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert Lloyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Lloyd v. Smith, No. CA-95-114-CT-BR-5 (E.D.N.C. Aug. 9,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2